      Case 3:19-cv-01924-L-AGS Document 17 Filed 03/24/20 PageID.71 Page 1 of 4


     Scott Alan Miller, Esq. (SBN 190587)      Jason E. Baker, Esq. (SBN 197666)
 1
     Sunjina K. Ahuja, Esq. (SBN 226130)       John J. Weber, Esq. (SBN 313824)
 2   Devon Franza, Esq. (SBN 314314)           KEEGAN & BAKER, LLP
     DILLON MILLER & AHUJA, LLP                6255 Lusk Blvd. Suite 140
 3   5872 Owens Avenue, Suite 200              San Diego, CA 92121
 4   Carlsbad, California 92008                Telephone: (858) 558-9402
     Telephone: (858) 587-1800                 Facsimile: (858) 558-9401
 5   Facsimile: (442) 325-1637                 E-Mail: jbaker@keeganbaker.com
     E-Mail: smiller@dmalaw.com                        jweber@keeganbaker.com
 6
             sahuja@dmalaw.com
 7           dfranza@dmalaw.com                Attorneys for Defendant, STONE CLINICAL
                                               LABORATORIES, LLC
 8   Attorneys for Plaintiff, AGENA
 9   BIOSCIENCE, INC.

10
11                             UNITED STATES DISTRICT COURT
12                            SOUTHERN DISTRICT OF CALIFORNIA
13
     AGENA BIOSCIENCE, INC., a Delaware        Case No.: 19-cv-1924-L-AGS
14
     corporation;                              (Related Case: 3:19-cv-02453-L-BGS)
15
                 Plaintiff,                    JOINT MOTION TO DISMISS WITHOUT
16                                             PREJUDICE AND RETAIN
          v.                                   JURISDICTION TO ENFORCE
17
                                               SETTLEMENT AGREEMENT
18   STONE CLINICAL LABORATORIES, LLC,
     a Louisiana Limited Liability Company. Judge:      M. James Lorenz
19                                          Magistrate: Andrew G. Schopler
20                Defendants

21                                             Complaint Filed October 2, 2019
22
23
24
25
26
27
28
                                                               Case No.: 19-cv-1924-L-AGS
       JOINT MOTION TO DISMISS WITHOUT PREJUDICE AND RETAIN JURISDICTION TO ENFORCE
                                  SETTLEMENT AGREEMENT
      Case 3:19-cv-01924-L-AGS Document 17 Filed 03/24/20 PageID.72 Page 2 of 4



 1         Pursuant to Local Rule 7.2, AGENA BIOSCIENCE, INC. (“Agena”), and
 2   Defendant STONE CLINICAL LABORATORIES, LLC, a Louisiana Limited Liability
 3   Company (“Stone”) submit this joint motion requesting that the Court dismiss the present
 4   action without prejudice. Agena and Stone also request that the Court appoint Magistrate
 5   Judge Andrew G. Schopler to retain jurisdiction through July 31, 2021 in order to enforce
 6   the terms of the Settlement Agreement and Mutual General Release (“Settlement
 7   Agreement”) entered into by and between Agena and Stone as of March 12, 2020.
 8         IT IS HEREBY AGREED by and between the parties to the action through their
 9   undersigned counsel that the above-captioned action may be dismissed without prejudice
10   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
11         IT IS HEREBY AGREED by and between the parties to this action through their
12   undersigned counsel that the Court may appoint Magistrate Judge Andrew G. Schopler
13   to retain jurisdiction through July 31, 2021, in order to enforce the terms of the Settlement
14   Agreement.
15         The parties have entered into the Settlement Agreement, which includes provision
16   for monthly payments by Stone to Agena, which payments are to be completed no later
17   than June 30, 2021. If the conditions of the Settlement Agreement are not met, Agena has
18   the right to file an application to reopen this matter and to have this Court enter the
19   stipulated judgment described in the Settlement Agreement.
20         The Court is requested to appoint Magistrate Judge Andrew G. Schopler to retain
21   jurisdiction through July 31, 2021 for purposes of enforcing the settlement terms, if
22   necessary, under the authority of Kokkonen v Guardian Life Insurance Co. of America,
23   511 U.S. 375, 381-82 (1994). See also, K.C., ex rel. Erica C. Torlakson, 762 F. 3d 963,
24   967 (9th Cir. 2014).
25   ///
26   ///
27   ///
28   ///
                                                     -1-                 CASE NO.: 19-CV-1924-L-AGS
      JOINT MOTION TO DISMISS WITHOUT PREJUDICE AND RETAIN JURISDICTION TO ENFORCE SETTLEMENT
                                            AGREEMENT
      Case 3:19-cv-01924-L-AGS Document 17 Filed 03/24/20 PageID.73 Page 3 of 4



 1         The parties stipulate to issuance of the Proposed Order emailed to the Court
 2   concurrently herewith.
 3
     Dated: March 24, 2020                          Respectfully submitted,
 4                                                  DILLON MILLER & AHUJA, LLP
 5
                                                    /s/ Scott Miller
 6                                                  Scott Alan Miller, Esq.
 7                                                  Sunjina K. Ahuja, Esq.
                                                    Devon Franza, Esq.
 8                                                  Attorneys for Plaintiff,
 9                                                  AGENA BIOSCIENCE, INC.

10
11   Dated: March 24, 2020                          Respectfully submitted,
12                                                  KEEGAN & BAKER, LLP

13                                                  /s/ John J. Weber
14                                                  Jason E. Baker, Esq.
                                                    John J. Weber, Esq.
15                                                  Attorneys for Defendant,
                                                    STONE CLINICAL LABORATIRES, LLC
16
17
                                SIGNATURE CERTIFICATION
18
           “Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
19
     and Procedures Manual, I hereby certify that the content of this document is acceptable to
20
     John J. Weber, counsel for Defendant, Stone Clinical Laboratories and that I have obtained
21
     Mr. Weber’s authorization to affix his electronic signature to this document.
22
23
24
25
26
27
28
                                                     -2-                 CASE NO.: 19-CV-1924-L-AGS
      JOINT MOTION TO DISMISS WITHOUT PREJUDICE AND RETAIN JURISDICTION TO ENFORCE SETTLEMENT
                                            AGREEMENT
     Case 3:19-cv-01924-L-AGS Document 17 Filed 03/24/20 PageID.74 Page 4 of 4




                                         CERTIFICATE OF SERVICE
 1

 2           I am employed in the County of San Diego, State of California, am over the age of 18 and not a
     party to the within action. My business address is DILLON MILLER & AHUJA, LLP, 5872 Owens
 3   Avenue, Suite 200, Carlsbad, CA 92008. I am readily familiar with the film's practice of collection and
     processing of correspondence for mailing.
 4
             On March 24, 2020, I caused to be served the following documents described as:
 5

 6
            BY US MAIL: I am "readily familiar" with the film's practice of collection and
 7          processing correspondence for mailing. Under that practice it would be deposited with
            U.S. Postal Service on that same day with postage thereon fully prepaid at Carlsbad,
 8
            California in the ordinary course of business.
 9
     X       (BY ELECTRONIC FILING) I am familiar with the United States District Court,
10          Southern District of California's practice for collecting and processing electronic filings.
11          Under that practice, documents are electronically filed with the Court. The Court's
            CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing party, the
12          assigned judge, and any registered users in the case. The NEF will constitute service of
            the document. Registration as a CM/ECF user constitutes consent to electronic service
13
            through the Court's transmission facilities. Under said practice, the following CM/ECF
14          user(s) were served:

15
               .Jason E Baketi:jbaker@keeganbaker.com,ysamaniego@keeganbaker.com
16

17
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
18   true and correct.
19   Executed on Dated: March 24, 2020, at Carlsbad, California.
20
                                                                     lifu f_p,1,0 CilftGLrY
                                                                    Darlene Chaves
21

22
23

24

25
26
27

28
                                                              -3-                    CASENO.: 19-cv-1924-L-AGS

                                                    AGREEMENT
